DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Action is in response to Applicant’s Reply of July 28, 2022.

Claims 4-6 have been cancelled.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 112(b) rejections thereof with the exception of that repeated below.

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the opening of the inner tube being sealed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Terminal Disclaimer
The terminal disclaimer filed on July 28, 022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,113,386 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is considered indefinite for the following reasons:
Claim 1 has been amended to require that the plug have “a central void defined by an inner surface of the outer tube of the plug body” however the claim has also been amended to require “an inner tube” located within the outer tube.  It is unclear how the void can be defined by the inner surface of the outer tube if the inner tube within the outer tube.  It is suggested that the central void is defined by an inner surface of the inner tube.
There is insufficient antecedent basis for “the outer surface of the inner tube” in line 11.
Lines 15 and 16 require “an inner surface of the outer tube” however this is also required by line 6.  Are the two recited inner surfaces the same inner surface or different portions of the outer tube?
Taking the recitation of “inner surface” in lines 15 and 16 to be referring to the inner tube, it is unclear what inner surface is being referred to in line 18.

Claims 2 and 3 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willhite et al. (US 3,608,640, Will) in view of Stang (US 2,149,874).

Regarding claims 1 and 2:  Will discloses a plug 40 for use in a well Fig 4, 5, for plugging the well plugging/isolating space 44, and in particular oil and gas wells, the plug comprising: 
a plug body Fig 1, 4 formed from an outer metal tube 16 of a reduced thickness reduced thickness compared to the thickness of the entire plug; the claim fails to indicate with respect to what the thickness of the outer tube is reduced, wherein the outer metal tube defines an opening at a top and a bottom of the tube A (see reproduction of Figure 4 below); 
reinforcement means 2 attached to an inner surface of the outer tube Fig 1, 4; 
an inner metal tube 4 connected co-axially with the outer metal tube by way of the reinforcement means Fig 1, 4, which attaches to the inner surface of the outer tube and the outer surface of the inner tube at discrete points Fig 1, 4;
a base 56 connected to a bottom of the outer tube Fig 4, whereby the base seals the bottom of the outer metal tube and thereby seals the bottom opening Fig 4; and 
wherein said plug has a central void Fig 1, 4 defined by an inner surface of the inner tube Fig 1, 4 and configured to receive a heater 20- Fig 1, 3:35-38 indicates that the features of the system of Figure 1 can apply to those in Figure 4 located along the axis of the plug Fig 1;
wherein the outer tube, the inner surface, and the base are configured to plug the well isolating or plugging annular space 44 when deployed and thereby preventing materials inert gas located within annular space 44 4:28-32 from escaping the well.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (This space is the opening defined by the inner tube 4.  Claim 1 does not require that the opening of an inner tube be sealed.)][AltContent: textbox (Base 56)][AltContent: arrow][AltContent: textbox (A - Opening at bottom of outer tube 16; the opening is filled by base 56 )]
    PNG
    media_image1.png
    711
    265
    media_image1.png
    Greyscale


While Will discloses reinforcement means attached to an inner surface of the outer tube, the arrangement of Will is not disclosed as giving the plug a cross-sectional structural strength that is at least equivalent to that of a thicker metal tube.
Stang discloses a wellbore tool that includes a reinforcement means 4 attached to an inner 1 and outer 3 tube. This reinforcement means is a corrugated metal 2:51-3:1, 3:30-50.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Will to use corrugated metal as the reinforcement means as taught by Stang in order to have prevented the plug from becoming dented 3:16-38.

The modification of Will to replace the reinforcement members with corrugated metal, as taught by Stang, would have resulted in a plug with a cross-sectional structural strength that is at least equivalent to that of a thicker metal tube as the resulting structure of the modification would be the substantially identical to that of the instant application and thus meets the standard as set forth in paragraph [0009] of the instant application.  
[0009] By forming the plug from an outer tube that is thinner than typical plugs and then reinforcing the outer tube in the cross-sectional direction (i.e. across the diameter of the plug) it is possible to provide a plug that has all the required strength to maintain a plug within a well whilst at the same time allowing for the plug to be more easily drilled out (i.e. due to the weaker structural strength along the length of the plug) if required.

“When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Will in view of Stang as applied to claim 1 above, and further in view of Nguyen et al. (US 2004/026194, Nguyen).

Will, as modified, fails to disclose that the reinforcement means is a honeycomb metal mesh.
Nguyen discloses downhole multiple layer tubular. One of the layers of the tubular is disclosed as being of a honeycomb structure or a corrugated structure [0019].
As such, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have further modified Will to use a honeycomb mesh instead of a corrugated metal, since the Examiner notes the equivalence of a honeycomb mesh and a corrugated metal for their use as a layer in downhole multiple layer tubulars and the selection of any of these known equivalents to use in Simpson would be within the level of ordinary skill in the art as taught by Nguyen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
8/15/2022